LEVY, J„
with whom SAUFLEY, C.J., joins, concurring.
[¶ 34] I write separately to address Lawless’s contention that she is entitled to Rule 60(b)(6) relief because the magistrate applied the wrong legal standard by basing the 2006 parental rights order solely on Lawless’s failure to appear, and not on a determination of the best interest of the child. In response to Lawless’s motion seeking post-judgment relief, Ezell argued that the magistrate was not required to consider the child’s best interest when he entered the 2006 parental rights order: “[0]n the issue of the default, clearly [the court] can order a default without going into a best interest analysis. That happens all the time when people ... ignore these kinds of cases.”
[¶ 35] Maine law unequivocally directs that “[t]he court, in making an award of parental rights and responsibilities with respect to a child, shall apply the standard of the best interest of the child.” 19-A M.R.S. § 1653(3) (2007) (emphasis added). This standard applies without regard to whether a parent appears or fails to appear at scheduled court events. See Rodrigue v. Brewer, 667 A.2d 605, 606 (Me.1995) (“The paramount consideration ... when allocating parental rights and responsibilities is the best interests of the child.”).
[¶ 36] Lawless’s inattention to the proceedings in 2006 was undoubtedly a relevant fact to be considered as part of a best interest determination. But it could not, standing alone, justify the magistrate’s decision to transfer sole parental rights and responsibilities to Ezell who, as of the date of the hearing, had just begun to establish a relationship with a daughter he had not seen in seven years.6 Cf. Huff v. Huff, 444 A.2d 396, 398 (Me.1982) (concluding that it was error for a court to use a custody award as a sanction for a parent’s contempt, noting that “the court’s complete failure to mention the child’s interest while awarding custody, clearly indicates that the court was vindicating its authority rather than addressing the child’s best interests”). Although courts need not countenance parents who fail to appear, they “may not use changes of custody as a sword to punish parental misconduct.” Sims v. Sims, 109 Nev. 1146, 865 P.2d 328, 330 (1993) (finding the trial court abused its discretion in entering a change of custody based on a parent’s refusal to obey a court order, rather than on a determination of the child’s best interest); see also Campbell v. Campbell, 604 A.2d 33, 36 (Me.1992).
*211[¶ 37] This is not to suggest that the magistrate erred by holding the 2006 final hearing in Lawless’s absence. When a parent is in default, a magistrate has the discretion to proceed to determine parental rights and responsibilities based on the evidence offered by the parent who has appeared.7 See, e.g., Conrad v. Swan, 2008 ME 2, ¶ 13, 940 A.2d 1070, 1075. Furthermore, although an award of parental rights and responsibilities where one parent has failed to appear must always result from the magistrate’s independent assessment of the best interest of the child, this does not mean that the magistrate is required to make findings of fact and conclusions of law memorializing the assessment. Factual findings and conclusions of law are only required if a timely request for the same is made in accordance with M.R. Civ. P. 52(a). See Conrad, 2008 ME 2, ¶ 16, 940 A.2d at 1076.8
[¶ 38] If the July 2006 parental rights order was not based on a best interest determination,9 it is likely that the order would have been vacated and the case remanded for a best interest determination *212had Lawless taken a timely appeal. As we recognized in C.E.W. v. D.E.W., the “best interest of the child” standard codified in section 1653(3) “stands as the cornerstone of the parens patriae doctrine” and “embodies the same parens patriae authority in judicial proceedings as extant under common law.” 2004 ME 43, ¶ 10, 845 A.2d 1146, 1149-50. Because the judicial par-ens patriae authority is exercised for the benefit of the child, not the parents, it is error for a court to base a custody decision on anything other than the child’s best interest. See Campbell, 604 A.2d at 36.
[¶ 39] Any error associated with the entry of the 2006 parental rights order did not, however, compel the magistrate to grant Lawless’s request for Rule 60(b)(6) relief from the order. Rule 60(b)(6) is applied in the exercise of sound judicial discretion, requiring the court to strike a balance between “the goal of providing relief from injustices ... and the salutary policy of finality in litigation.” Reville v. Reville, 370 A.2d 249, 254 (Me.1977). Although the findings in the 2007 order denying relief from judgment make no note of the error associated with entry of the 2006 parental rights order, that denial of Rule 60(b)(6) relief was ultimately based on the magistrate’s conclusion that the reopening of the judgment “would disrupt the child’s life and would not be in her best interest.” By treating the child’s best interest as a primary factor in the balancing required by Rule 60(b)(6), the magistrate acted within his discretion in denying the post-judgment relief sought by Lawless.

. The Court's description of the daughter as having had only "limited in-person contact” with her father prior to the July 2006 order is an understatement. Prior to 2006, Ezell had only once since her birth had in-person contact with his daughter — a visit of approximately one week when she was three years old.


. As a result of recently adopted amendments to the Maine Rules of Civil Procedure that take effect January 1, 2009, the process by which a default judgment may be entered against a parent who has failed to appear in a family matter will be governed by M.R. Civ. P. 55:
Rule 55 shall govern practice regarding defaults and default judgments, except that no default or default judgment shall be entered by the clerk. No default judgment shall be entered in an action for divorce, child support, spousal support, counsel fees, division of marital or non-marital property, paternity, parentage or parental rights and responsibilities, or motions for post-judgment relief, without all parties being given notice and opportunity to appear and be heard before entry of judgment. Notice of hearing is not required prior to entry of a default judgment where the court finds that the party, although properly served with the complaint, petition or motion for post-judgment relief, has not entered an appearance and/or otherwise participated in proceedings before the judgment.
M.R. Civ. P. 117 (effective Jan. 1, 2009).


. In Conrad v. Swan, we affirmed a magistrate’s entry of a default judgment against a parent who failed to appear at a scheduled status conference. The magistrate proceeded to conduct a final hearing pursuant to M.R. Fam. Div. 111(H)(1) (permitting entry of a default judgment as a sanction for a failure to appear), received evidence from the mother, and declared the father's paternity and awarded sole parental rights and responsibilities to the mother, with reasonable rights of contact to the father. 2008 ME 2, ¶ 3, 940 A.2d 1070, 1073. The judgment expressly reflected that it was entered by the magistrate ‘‘[ajfter carefully considering the evidence” presented, id. (quotation marks and alteration omitted), but did not otherwise contain findings or even mention the best interest factors, id. ¶ 16, 940 A.2d at 1076. The father objected to the magistrate’s order, asserting that there was good cause for his failure to appear at the status conference, and that the magistrate erred because the magistrate failed to make explicit factual findings in its parental rights order. Id. ¶¶ 4, 15, 940 A.2d at 1073, 1076. The District Court denied the objection, and the father appealed. We affirmed the District Court’s conclusion that the father failed to establish good cause for his failure to appear. Id. ¶ 11, 940 A.2d at 1075. In addition, we rejected the father’s contention that the judgment should be set aside because it did not contain findings concerning the best interest factors set forth in 19-A M.R.S. § 1653(3) (2007). Our opinion noted that ”[i]n the absence of a request for further findings, we assume that there was competent evidence in the record to support the magistrate’s [best interest determination and parental rights and responsibilities] order.” Conrad, 2008 ME 2, ¶ 16, 940 A.2d at 1076.


.The fact that the 2006 parental rights order was not based on a best interest determination is also suggested by the magistrate’s finding, in the 2007 order denying relief from judgment, explaining that it was Lawless's "inattention to this matter that resulted in the judgment placing primary residence of the parties’ ten year old child with [Ezell]."